Citation Nr: 1032313	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-07 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant and her daughter




ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 
1964, and from November 1967 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  
The Appellant testified at a December 2009 hearing before the 
undersigned Veterans Law Judge sitting at the RO, the transcript 
of which is associated with the claims file. 

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the appellant asserts that the Veteran's death from 
colon cancer was the proximate result of exposure to herbicides 
during the Veteran's Vietnam service.  His service personnel 
records confirm that he had in-country service for the purposes 
of establishing herbicide exposure.  While colon cancer is not 
among those diseases listed as subject to presumptive service 
connection under 38 C.F.R.  § 3.309, the United States Court of 
Appeals for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (CAVC) has specifically held that the provisions 
of Combee are applicable in cases involving herbicide exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

In March 2006, prior to his death, the Veteran's treating VA 
physician and nurse practitioner wrote a joint statement in which 
they concluded that since dioxin (herbicide) is known to cause 
adenocarcinoma of the colon, it was their opinion that the 
Veteran's colon cancer and subsequent metastasis was probably a 
direct result of his exposure to dioxin.  After the Veteran's 
death, a nearly identical statement was received by VA from these 
VA medical professionals in January 2010, then noting that the 
colon cancer was more likely than not a direct result of the 
Veteran's exposure to dioxin.  However, these opinions are of 
limited probative value because they do not address two other 
major medical factors that are clearly documented in the 
Veteran's voluminous claims file.  Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that '[w]ithout a medical opinion that 
clearly addresses the relevant facts and medical science, the 
Board is left to rely on its own lay opinion, which it is 
forbidden from doing').

A long history of heavy alcohol use is documented in a June 1982 
VA inpatient treatment record as having begun prior to the 
Veteran's service separation, and shown in the most recent VA 
treatment records to have continued to exist as recently as 2000.  
Additionally, the Veteran had a long history of tobacco abuse; VA 
outpatient treatment records dated beginning in the 1980s reflect 
use of between one-half and three packs per day, to include a 
habit of two packs per day as late as March 2006.  The opinions 
are also not probative as they do not provide a rationale for 
their opinion other than noting the Veteran's inservice herbicide 
exposure.  Indeed, CAVC has held that most of the probative value 
of a medical opinion comes from its reasoning.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

As such, a new VA opinion is required to determine whether the 
Veteran's death from colon cancer was the result of herbicide 
exposure, alcohol use, tobacco abuse, a combination of these 
factors, or none of these factors.  The indication from these 
opinions that the Veteran's colon cancer could be related to his 
presumed herbicide exposure, despite that disease not being among 
the presumptively related cancers under 38 C.F.R. § 3.309, 
triggers the duty to obtain a VA opinion.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c) 
(4).  

Finally, Veterans Claims Assistance Act (VCAA) notice is needed 
to comply with CAVC's decision in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007), which held that in claims for DIC benefits, 
including claims for cause of death, VCAA notice must include: 
(1) a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  As well, VCAA notice is needed to comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in terms 
of notifying the appellant of all elements of her claim, 
including concerning the downstream effective date.

Accordingly, the case is remanded for the following actions:

1.  Send the appellant a VCAA notice letter 
in compliance with CAVC's decisions in Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007) 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After giving the appellant time to 
respond to this additional notice, forward 
the claims file to an appropriate VA medical 
examiner for review.  After reviewing the 
claims file for the pertinent medical and 
other history, including a complete copy of 
this Remand, the examiner is asked to opine 
as to whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's exposure to herbicides in Vietnam 
either caused or contributed substantially or 
materially to his death from colon cancer.  
The examiner is also asked to comment on the 
extent to which the Veteran's long-term 
tobacco and alcohol abuse was a factor in his 
colon cancer diagnosis.  The examiner must 
provide a complete rationale for his or her 
opinion, whether favorable or unfavorable, 
citing the specific evidence in the record on 
which his or her opinion is based.

3.  After completing the development above, 
readjudicate the appellant's claim.  If any 
benefit sought on appeal remains denied, 
provide a supplemental statement of the case 
to the appellant and her representative, and 
an appropriate period of time in which to 
respond.  Thereafter, return the appeal to 
the Board for appellate review.

No action is required by the appellant until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


